            Case 1:20-cv-11827-ADB Document 26 Filed 01/15/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



  CONSERVATION LAW FOUNDATION
  and THE SURFRIDER FOUNDATION,

                         Plaintiff,

                  v.                                 Civil Action No. 1:20-cv-11827

  JEFFREY A. ROSEN, in his official
  capacity; U.S. DEPARTMENT OF
  JUSTICE; ANDREW WHEELER, in his
  official capacity; U.S. ENVIRONMENTAL
  PROTECTION AGENCY, and
  JEFFREY BOSSERT CLARK, in his official
  capacity,


                         Defendants.


                 MOTION FOR AN EXTENSION OF TIME TO RESPOND

       Plaintiffs Conservation Law Foundation and The Surfrider Foundation respectfully move

this Court for an extension of time to respond to Defendants’ Motion to Dismiss. Plaintiffs

conferred with Defendants pursuant to Local Civil Rule 7.1(a) regarding this request, and

Defendants have represented that they do not take a position on this request. In support of this

motion, Plaintiffs state the following:

       1.       This case is an Administrative Procedure Act (“APA”) challenge to a Department

of Justice rule prohibiting the Department and the Environmental Protection Agency from

settling certain civil enforcement actions through “Supplemental Environmental Projects,” or

“SEPs.” Plaintiff contends that the Rule depends on a faulty interpretation of the Miscellaneous

Receipts Act.



                                                 1
            Case 1:20-cv-11827-ADB Document 26 Filed 01/15/21 Page 2 of 4




       2.       On December 2, 2020, this Court granted the parties’ joint motion to establish a

briefing schedule. ECF 21. Doing so set the deadlines in this case as follows:

       •     December 15, 2020: Plaintiffs file their amended complaint

       •     January 8, 2021: Defendants file their motion to dismiss or answer.

       •     January 25, 2021: Plaintiffs file their opposition (if necessary).

       •     February 4, 2021: Defendants file their reply (if necessary, and subject to leave from

             the Court).

       3.       Plaintiffs filed their amended complaint (ECF 23) and Defendants responded with

a motion to dismiss (ECF 25) in accordance with these deadlines.

       4.       Plaintiffs now request a two-week extension of their deadline to respond to

Defendants’ motion to dismiss, moving that deadline from January 25, 2021 to February 8, 2021.

Plaintiffs make this request due to upcoming staff changes affecting this case and increased

childcare obligations resulting from closures due to security concerns during the week of the

Presidential Inauguration.

       5.       Accordingly, Plaintiffs respectfully request that the Court enter the following

briefing schedule:

       February 8, 2021: Plaintiffs file their opposition to Defendants’ motion to dismiss.

       February 22, 2021: Defendants file their reply (if necessary).


Dated: January 15, 2021                    Respectfully submitted,

                                           /s/ Travis Annatoyn
                                           Travis Annatoyn (admitted pro hac vice)
                                           Robin Thurston (admitted pro hac vice)
                                           Michael Martinez (admitted pro hac vice)
                                           Sean Lev (admitted pro hac vice)
                                           Democracy Forward Foundation
                                           P.O. Box 34553

                                                   2
Case 1:20-cv-11827-ADB Document 26 Filed 01/15/21 Page 3 of 4




                       Washington, DC 20043
                       (202) 448-9090
                       rthurston@democracyforward.org
                       mmartinez@democracyforward.org
                       tannatoyn@democracyforward.org
                       slev@democracyforward.org

                       Heather A. Govern, MA Bar No. 686281
                       Conservation Law Foundation
                       62 Summer Street
                       Boston, MA 02110
                       (617) 850-1765
                       hgovern@clf.org


                       Counsel for Plaintiffs




                              3
          Case 1:20-cv-11827-ADB Document 26 Filed 01/15/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify that this document was filed through the Court’s ECF system, which will

cause copies to be sent to all counsel of record.

Dated: January 15, 2021
                                              /s/ Travis Annatoyn
                                              TRAVIS ANNATOYN




                                                    4
